EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chai Im on 10/26/2021.
The application has been amended as follows: 
Claim 4 is canceled. 
Claim 5, line 1, “The leading edge slat according to claim 4” is changed to --The leading edge slat according to claim 1--.

                                                                                                                                                                                                       
Reasons for Allowance
Claims 1-2 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a leading edge slat of a wing element of an aircraft, the aircraft comprising a main fuselage axis x, a spanwise axis y, and a lift axis z, the wing element comprising a skin forming the leading edge slat, a spar comprising a core extending in a y-z plane and soles on either side of the core linking the spar to the skin, and a stiffening structure linked on a leading edge side to the spar and to the skin, the stiffening structure being formed from a formed sheet metal comprising a plurality of bosses distributed according to a distribution pitch along a length of the leading edge slat, the plurality of bosses extending between the spar and an inner face of the skin, wherein plurality of bosses is a succession of domes and hollows connected by flanges, each dome comprising a zone in contact with the skin and tangent to the skin, each hollow between two domes being in contact with the core of the spar and tangent to the core of the spar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642